Case 3:21-mj-70212-MAG Document 1-1 Filed 02/05/21 Page 1 of 12
        Case 3:21-mj-70212-MAG Document 1-1 Filed 02/05/21 Page 2 of 12




                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Rachael Grace, Special Agent with the Federal Bureau of Investigation (“FBI”), being

duly sworn state:

I.     INTRODUCTION

       A.      Purpose of Affidavit and Overview

       1.      I make this affidavit in support of the issuance of a criminal complaint and an

arrest warrant for Miranda DEVLIN (“DEVLIN”) for false statements on an application for a

Small Business Administration loan in violation of Title 18, United States Code Section 1014,

and mail fraud in violation of Title 18, United States Code Section 1341.

       2.      In summary and as described further below, DEVLIN has impersonated multiple

California licensed attorneys by using their names and State Bar of California license numbers in

order to fraudulently act as an active State Bar of California licensed attorney. DEVLIN, who

was retained by two defendants facing serious criminal charges in Marin County Superior Court,

was arrested in November 2019 for impersonating a licensed attorney, Miranda Martin, in one of

those cases. Prior to her arrest and after being confronted by the presiding judge, DEVLIN

quickly attempted to assume the identity of another licensed attorney, Miranda Petrillo, whose

State Bar of California card had been fraudulently ordered and misdirected to DEVLIN by mail.

The true Miranda Martin and Miranda Petrillo have stated that they are in fact licensed attorneys

who have been the victims of identity theft.

       3.       In the process of investigating these acts of false impersonation, I discovered that

DEVLIN recently defrauded the Small Business Administration by submitting a Payment

Protection Program loan application in the name of a shell business. DEVLIN made several false

statements and submitted false tax documents in support of the loan application, as described in

greater detail below.

       B.      Sources of Information

       4.      The facts set forth in this affidavit are based on my personal knowledge and my

investigation into DEVLIN, knowledge obtained from other law enforcement officers or agents

                                                 1
        Case 3:21-mj-70212-MAG Document 1-1 Filed 02/05/21 Page 3 of 12




and agencies who have participated in this investigation, my review of records related to this

investigation, and my training and experience as an FBI agent. These form the basis of the

opinions and conclusions set forth below.

       5.      I have not included each and every fact known to me concerning this

investigation. Instead, I have only set forth the facts I believe are necessary to establish probable

cause that DEVLIN has committed false statements on an application and mail fraud, in violation

of federal law. My interpretations and explanations of the significance of certain events, records,

and statements discussed herein may evolve or change as the investigation progresses and/or new

information is discovered.

II.    AFFIANT BACKGROUND AND APPLICABLE LAW

       A.      Agent Experience and Background

       6.      I am a Special Agent with the FBI. I have been employed by the FBI since March

2017 and successfully completed New Agents Academy in July 2017. I currently investigate

criminal violations relating to complex financial crimes, identity theft, fraud against the

government, cyber-crimes, frauds and swindles, securities fraud, and violent crimes. I have

received additional training in the areas of cyber-crimes, complex financial crimes, and frauds

and swindles. As a licensed Certified Public Accountant (“CPA”), I have received training

specific to financial investigations. I have also participated in the execution of numerous federal

and state search warrants, and in the seizure of computer systems and other types of digital

evidence. Through my training and experience, I have become familiar with the methods used by

people who commit offenses involving financial fraud, identity theft, cyber-crime and other

crimes. My training and experience have given me an understanding of how people who commit

offenses related to financial fraud, identity theft and cyber-crime use the Internet and

cellular/electronic devices to facilitate and commit those offenses.

       B.      Summary of Applicable Law

       7.      The elements of false statements on an application in violation of 18 U.S.C. §

1014 include in relevant part: “Whoever knowingly makes any false statement or report…for the

                                                  2
        Case 3:21-mj-70212-MAG Document 1-1 Filed 02/05/21 Page 4 of 12




purpose of influencing in any way the action of…a small business investment company, as

defined in section 103 of the Small Business Investment Act of 1958 (15 U.S.C. 662), or the

Small Business Administration in connection with any provision of that Act, …any institution

the accounts of which are insured by the Federal Deposit Insurance Corporation…upon any

application, advance, discount, purchase, purchase agreement, repurchase agreement,

commitment, loan, or insurance agreement or application for insurance or a guarantee, or any

change or extension of any of the same, by renewal, deferment of action or otherwise, or the

acceptance, release, or substitution of security therefor, shall be fined not more than $1,000,000

or imprisoned not more than 30 years, or both…”

       8.      The elements of mail fraud in violation of 18 U.S.C. § 1341 include in relevant

part: “Whoever, having devised or intending to devise any scheme or artifice to defraud, or for

obtaining money or property by means of false or fraudulent pretenses, representations, or

promises, … for the purpose of executing such scheme or artifice or attempting so to do, places

in any post office or authorized depository for mail matter, any matter or thing whatever to be

sent or delivered by the Postal Service, or deposits or causes to be deposited any matter or thing

whatever to be sent or delivered by any private or commercial interstate carrier, or takes or

receives therefrom, any such matter or thing, or knowingly causes to be delivered by mail or

such carrier according to the direction thereon, or at the place at which it is directed to be

delivered by the person to whom it is addressed, any such matter or thing, shall be fined under

this title or imprisoned not more than 20 years, or both. …”


III.   FACTS ESTABLISHING PROBABLE CAUSE

       A.      Devlin’s Submission of a Fraudulent PPP Loan Application

               1.      Background on Federal Loan Programs

        9.     The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act is a federal

 law enacted in or around March 2020 and designed to provide emergency financial assistance to


                                                  3
        Case 3:21-mj-70212-MAG Document 1-1 Filed 02/05/21 Page 5 of 12




the millions of Americans who are suffering the economic effects caused by the COVID-19

pandemic. One source of relief provided by the CARES Act was the authorization of up to

$349 billion in forgivable loans to small businesses for job retention and certain other expenses,

through a program referred to as the Paycheck Protection Program (“PPP”). In or around April

2020, Congress authorized over $300 billion in additional PPP funding. The PPP is

administered by the U.S. Small Business Administration, which is an executive agency of the

United States.

        10.      To obtain a PPP loan, a business (“the Applicant”) must submit a PPP loan

application (SBA Form 2483), which is signed by an authorized representative of the business.

The PPP loan application requires the business (through its authorized representative) to

acknowledge the program rules and to make certain affirmative certifications regarding its

eligibility.

        11.      The PPP loan application requires the authorized representative to certify in good

faith the Applicant’s operating status by initialing on a line next to the statement:

                 a)     “The Applicant was in operation on February 15, 2020 and had employees

       for whom it paid salaries and payroll taxes or paid independent contractors, as reported

       on Form(s) 1099-MISC.”

        12.      The PPP loan application also requires the authorized representative to certify, in

good faith, the accuracy of information and documents submitted by initializing next to the

statement:

                 a)     “I further certify that the information provided in this application and the

       information provided in all supporting documents and forms is true and accurate in all

       material respects. I understand that knowingly making a false statement to obtain a

       guaranteed loan from SBA is punishable under the law, including under 18 USC 1001

       and 3571 by imprisonment of not more than five years and/or a fine of up to $250,000;


                                                  4
       Case 3:21-mj-70212-MAG Document 1-1 Filed 02/05/21 Page 6 of 12




      under 15 USC 645 by imprisonment of not more than two years and/or a fine of not more

      than $5,000; and, if submitted to a federally insured institution, under 18 USC 1014 by

      imprisonment of not more than thirty years and/or a fine of not more than $1,000,000.”

       13.    In the application, the authorized representative of the Applicant must also

provide, among other things, the business (a) average monthly payroll expenses; and (b) the

number of employees. These figures are used to calculate the business’s eligibility and the

amount of money it may receive under the PPP. Additionally, a business applying for a PPP

loan must provide documentation showing their payroll expenses.

       14.    A PPP loan application must be processed by a participating financial institution.

If the participating financial institution approves a loan application, it funds the loan using its

monies, which are l00% guaranteed by the SBA. Participating financial institutions require the

information provided in PPP loan applications to be truthful, including information supplied in

support of the application, information about the business employees and payroll expenses.

       15.    Information from the application, including information about the borrower, the

total amount of the loan, and the listed number of employees, is transmitted by the lending

financial institution to the SBA in the course of processing the loan.

       16.    PPP loan proceeds must be used by the business for payroll costs, interest on

mortgages, rent, and utilities. The PPP allows the interest and principal on the PPP loan to be

forgiven if the business spends the loan proceeds on these items within a designated period of

time (usually within twenty-four weeks of receiving the proceeds) and uses at least 60% of the

PPP loan proceeds for payroll expenses.

       17.    The FBI and the Treasury Inspector General for Tax Administration (“TIGTA”)

have been conducting an investigation involving fraud committed by DEVLIN on an SBA PPP

loan application. As discussed below, the funds disbursed from the PPP program went to an

account controlled by DEVLIN.

      2.      DEVLIN’s loan application

      18.     On or about April 27, 2020, an SBA PPP loan application was submitted online

                                                  5
        Case 3:21-mj-70212-MAG Document 1-1 Filed 02/05/21 Page 7 of 12




through Centerstone SBA Lending, Inc. (“Centerstone”) by “Miranda Martin” on behalf of

Common Nucleus of Cancer, LLC (“CNC”) for the amount of $32,700. Centerstone is an

authorized SBA lender located in Los Angeles, California. The loan application, and an

addendum signed electronically on May 7, 2020, contained false statements and the documents

supporting the false statements were fake.

              a)       The “borrower” listed on the form was “Miranda Martin.” The company

       was CNC. On the application, CNC listed an average monthly payroll of $13,115 with

       two employees. The address listed on the PPP loan application for CNC was

                            , California, which is DEVLIN’s true home address. The address

       listed in the addendum to the application was                                  ,

       California, a building owned by DEVLIN’s husband. Under the Applicant Ownership

       Section of the PPP application, the application listed the name “Miranda Martin” as

       “Managing Member” with 100% ownership, and the business Employer Identification

       Number (“EIN”) as                . Based on my experience as a licensed CPA, I know that

       an EIN is a number assigned by the IRS for businesses to report taxes, similar to an

       individual using his/her social security number on personal tax returns. The application

       also listed DEVLIN’s true social security number, and DEVLIN’s personal phone

       number as CNC’s business phone number.

              b)       To support the application, among other records, the applicant submitted

       copies of CNC’s IRS Forms 941 for the first, second, third and fourth quarters of 2019 as

       well as IRS Form 1065 U.S. Return of Partnership Income for the year 2019 bearing the

       Employer Identification Number (EIN)                 . All of the IRS Forms contained

       the business address as                                   , California, DEVLIN’s true

       home address.

       19.    On the SBA application, the applicant certified CNC was in operation on

February 15, 2020, and had employees for whom it paid salaries and payroll taxes or paid

independent contractors. Based on these certifications and supporting documentation, the PPP

                                                6
        Case 3:21-mj-70212-MAG Document 1-1 Filed 02/05/21 Page 8 of 12




loan was approved. The loan was funded by Centerstone’s bank, Pacific Western Bank which is

FDIC insured, and wired to CNC’s bank account at Wells Fargo -5904 on May 22, 2020.

        20.   TIGTA Agents reviewed IRS databases that disclosed on February 25, 2020,

“Miranda Martin” applied for an EIN on behalf of CNC and listed the business address as

                               , California, DEVLIN’s home address. There are no prior records

of CNC in the IRS records. On February 25, 2020, the IRS assigned CNC EIN                      .

The 2019 IRS Forms 941 DEVLIN provided to Centerstone and SBA purporting to be quarterly

forms from 2019 precede the February 2020 date that CNC obtained an EIN from the IRS.

According to IRS records, CNC never filed any IRS Forms 941 to report payroll taxes, nor has

CNC ever filed an IRS Form 1065 to report partnership income for the year 2019. Therefore,

the IRS has no records of the quarterly forms that DEVLIN submitted in support of CNC’s PPP

application. Based on my training and experience, entities that have not historically filed IRS

Forms 941 do not have employees or payroll expenses because they would otherwise be

required to do so by law.

       21.    Furthermore, law enforcement agents reviewed the CNC account application and

discovered that CNC’s business bank account -5904 at Wells Fargo was opened on March 25,

2020 at a branch located in San Francisco, with “Miranda P Martin” listed as the sole owner.

Wells Fargo records also show that bank account -5904 was opened with DEVLIN’s true social

security number.

        22.   On the bank account application, the number of employees for CNC is listed as

“1” and the annual gross sales is listed as “$0.” Subsequent bank statements show that there

were no payroll expenses paid from this account. Accordingly, I believe that DEVLIN falsely

claimed employees and payroll taxes, and falsely certified the same in the loan application.

        23.   According to California Secretary of State records, CNC filed Articles of

Organization and registered with the state of California on March 7, 2019 with an “initial street

address of designated office in California” as                                  , California, a

building owned by DEVLIN’s husband, and an “initial mailing address” of

                                                 7
       Case 3:21-mj-70212-MAG Document 1-1 Filed 02/05/21 Page 9 of 12




                   , California, DEVLIN’s true home address.

        24.        Accordingly, I have probable cause to believe that DEVLIN made false

statements to the SBA on and in support of an SBA application regarding, among other things,

(1) payroll for CNC; and (2) IRS forms supporting the application for the purpose of

influencing the SBA, Centerstone and Pacific Western Bank to issue PPP funds for $32,700 to

CNC, which were deposited into CNC’s Wells Fargo account -5904, an account controlled by

DEVLIN, on May 22, 2020.

       25.         Law enforcement’s review of CNC’s Wells Fargo account -5904 show that the

PPP loan was used for a variety of unauthorized non-payroll expenses, for example DEVLIN’s

Discover card; charges at Safeway, Target, Panda Express, Amazon, Bloomingdale’s, Tiffany’s,

amongst others; and to fund stock purchases from her TD Ameritrade account.


       B.          Devlin’s Use of the Mail to Practice Law using Stolen Identities

        26.        As mentioned above, DEVLIN was arrested in November 2019 for impersonating

a licensed attorney. Based on further investigation, I have probable cause to believe that

DEVLIN has stolen the identities of several female lawyers, including Miranda Martin and

Miranda Petrillo (“Petrillo”). The conduct here concerns DEVLIN’s theft and use of Petrillo’s

identity, using the mail to do so.

        27.        State Bar of California (“Bar”) records, Internet subscriber records, and U.S.

Postal Service records show that DEVLIN stole Petrillo’s identity with the Bar by pretending to

be Petrillo, taking control of Petrillo’s online account to change her contact information,

redirecting Petrillo’s mail to DEVLIN’s home address, and impersonating Petrillo in court.

        28.        A typed letter dated November 6, 2019, received by the Bar on or about

November 12, 2019, allegedly from Petrillo, requested that the Bar change Petrillo’s publicly

displayed mailing and email addresses from Petrillo’s true addresses to

             and                   @outlook.com. On or about November 11, 2019, a change of

address request (“COA”) was submitted online with the United States Postal Service (“USPS”),

                                                    8
      Case 3:21-mj-70212-MAG Document 1-1 Filed 02/05/21 Page 10 of 12




changing the mailing address of                             , to DEVLIN’s true address at

                                  . The IP address associated with the COA comes back to

DEVLIN’s true address and the $1.05 USPS charge used to authenticate the COA request was

paid with a Bank of America credit card in DEVLIN’s name.

          29.   Then on November 7, 2019, the day after the letter was mailed to the Bar, the Bar

received an email, allegedly from Petrillo, requesting that her email be changed from

                 @outlook.com to                    @aol.com, and requesting a plastic Bar card to

be mailed to Petrillo’s true Washington D.C. address, saying she was in the process of moving

to California. AOL records reflect that the                  @aol.com email address was created

on November 7, 2019 and the phone number used to create the account is a number associated

with DEVLIN.

          30.   That same day, an online change of address request was submitted to USPS in the

name of Miranda Petrillo, changing her address from the                       address on file with

the Bar to DEVLIN’s personal residence at                                         . The email

address                   @gmail.com was used to initiate the COA request and the $1.05 USPS

charge was paid with the same Bank of America credit card in DEVLIN’s name.

          31.   On November 12, 2019, the Bar’s vendor mailed the plastic “Petrillo” Bar card to

the designated mailing address in Washington D.C.

          32.   On November 15, 2019, a judge in Marin County presiding over a case in which

DEVLIN was attempting to represent an individual charged with a serious felony, confronted

DEVLIN about her Bar status. DEVLIN had been appearing as “Miranda Martin” at the time.

However, the real Miranda Martin had put her license on “inactive status” around October 2019

due to her suspicion of identity theft.

          33.   On the same day that the judge in Marin County confronted DEVLIN, November

15, 2019, the Bar received an email from “Miranda Martin,”                    @gmail.com,

asking that she, “Miranda Martin”, be placed back into “active status” immediately. On that

same date, “Miranda Martin” faxed a “Request to Transfer to Active Status” form to the Bar.

                                                9
Case 3:21-mj-70212-MAG Document 1-1 Filed 02/05/21 Page 11 of 12
Case 3:21-mj-70212-MAG Document 1-1 Filed 02/05/21 Page 12 of 12
